ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
CCIE & Co.                                    )      ASBCA No. 58355
                                              )
Under Contract No. W91GFC-08-M-S012           )

APPEARANCE FOR THE APPELLANT:                        Mr. Alie Sufan
                                                      Owner

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT Vera A. Strebel, JA
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 10 June 2015


                                              ~   MARK A. MELNICK
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58355, Appeal ofCCIE & Co.,
rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals